Citation Nr: 0716142	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  00-20 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for right knee arthritis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1961 to May 1964, 
and from October 1967 to February 1985.

In a September 1991 rating decision, the RO denied a claim 
for service connection for residuals of a right knee injury.  
The veteran was notified of that decision in September 1991, 
but he did not appeal.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 1999 rating 
decision in which the RO in Baltimore, Maryland, denied the 
veteran's petition to reopen his claim for service connection 
for a right knee injury.  In November 1999, the veteran filed 
a notice of disagreement (NOD).  A statement of the case 
(SOC) was issued in January 2000.  Subsequently, the file was 
transferred to the RO in Buffalo, New York, and the RO 
construed the veteran's August 2000 statement as his 
substantive appeal (or VA Form 9, Appeal to the Board of 
Veterans' Appeals).  

In March 2005, the Board found that new and material evidence 
to reopen the veteran's claim for service connection for 
right knee arthritis had been received, and remanded the 
service connection claim, on the merits, to the RO (via the 
Appeals Management Center (AMC), in Washington, D.C) for 
further action, to include obtaining copies of 1985 and 1986 
treatment reports.  After notifying the veteran of the 
remand, the RO continued the denial of the claim on appeal 
(as reflected in a November 2005 supplemental SOC (SSOC)) and 
returned this matter to the Board for further appellate 
consideration.

For the reasons expressed below, this matter is, again, being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant when 
further action, on his part, is required.




REMAND

Unfortunately, the Board's review of the claims file reveals 
that additional RO action on this claim is warranted, even 
though such action will, regrettably, further delay a 
decision on the claim on appeal.  

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

In the March 2005 remand, the Board requested that the RO 
(through the AMC) obtain all treatment reports dated in 1985 
and 1986 from Fort Belvoir and Walter Reed Army hospitals and 
requested that the veteran submit copies of medical records 
he possesses of any relevant 1985 or 1986 treatment reports 
or X-ray reports, especially from those two hospitals.  

In the remand, the Board noted that a February 1998 VA 
outpatient medical record indicates the veteran showed some 
VA medical personnel a 1985 military medical report 
pertaining to surgery and arthritis of the right knee.  While 
there are several 1985 and 1986 medical records in the claims 
file from Fort Belvoir associated with the veteran's service 
medical records, none pertain to surgery and arthritis of the 
right knee.

In response to the Board's remand, in April 2005, the RO 
requested that the veteran complete and return enclosed VA 
Forms 21-4142 ("Authorization and Consent to Release 
Information to the Department of Veterans Affairs") for the 
Fort Belvoir and Walter Reed Army hospitals in order to 
obtain all treatment records related to the appellant.  The 
RO also suggested that the veteran could obtain this 
information on his own and then send such information to the 
RO.  However, nowhere in the April 2005 letter to the veteran 
did the RO explain that the Board had requested only 1985 and 
1986 medical records, in particular those pertaining to 
surgery and arthritis of the veteran's right knee.  The RO 
also did not clearly inform the veteran that he could send 
the RO copies of any relevant 1985 and 1986 records he had in 
his own possession.  In addition, a copy of the RO's April 
2005 letter was sent to the veteran's former representative 
and not to his current representative assisting him in this 
appeal.  

The veteran's current representative has requested that the 
Board again order a remand for these 1985 and 1986 documents 
which the RO failed to properly request from the appellant 
and that, if the RO fails to obtain them, it should notify 
the veteran in accordance with VA's regulations on assisting 
and notifying claimants at 38 C.F.R. § 3.159(e).  The Board 
agrees.

The Board notes that, in the prior remand, the Board did not 
request a medical nexus opinion, and that the veteran's 
representative has requested that such an opinion be obtained 
via a VA examination by a medical board certified orthopedist 
who has reviewed the claims file.  Given the veteran's 
assertions that current knee arthritis may be associated with 
in-service complaints of pain, the Board also finds that, 
after all available records have been associated with the 
claims file as a result of this remand, the RO should arrange 
for the veteran to undergo an orthopedic examination, by a 
physician, at an appropriate VA medical facility.  

The veteran is hereby notified that failure to report to the 
scheduled examination, without good cause, shall result in a 
denial of his reopened claim for service connection.  See 
38 C.F.R. § 3.655(b).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file cop(y)(ies) 
of the notice(s) of the examination sent to him by the 
pertinent VA medical facility.

Prior to arranging for the veteran to undergo examination, to 
ensure that all due process requirements are met, the RO 
should give the veteran another opportunity to present 
information and evidence pertinent to the claim on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West  2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2006) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO should provide information as to what 
evidence is needed to establish this claim, on the merits, 
and should request that the appellant submit all evidence in 
his possession. 

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the current procedures prescribed in 38 C.F.R. § 
3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A  (West 2002); 38 C.F.R. § 3.159 (2006).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should undertake appropriate 
action to obtain all of the treatment 
reports related to the veteran dated in 
1985 and 1986 from Fort Belvoir and Walter 
Reed Army hospitals.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
appellant (and his representative) of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

2.  The RO should furnish to the appellant 
(and his representative) a letter 
requesting that the appellant provide 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal.  

The letter should include a summary of the 
pertinent evidence currently of record, 
and specific notice as to the type of 
evidence necessary to substantiate the 
claim.  

The RO should also invite the appellant to 
submit all pertinent evidence in his 
possession that is not already of record-
in particular, any personal copies of 
relevant 1985 and 1986 treatment reports 
or X-ray reports-and explain the type of 
evidence that it is his ultimate 
responsibility to submit.  

The RO's letter should clearly explain to 
the appellant that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the records 
that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the appellant to 
undergo an appropriate VA orthopedic 
examination, by a physician, at an 
appropriate VA medical facility.  The 
entire claims file must be made available 
to the physician designated to examine the 
appellant, and the report of examination 
should include discussion of the 
appellant's documented medical history and 
assertions.  All tests and studies, if 
deemed warranted, should be accomplished 
(with all results made available to the 
requesting physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.  

The examiner should render an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or more 
probability) that currently-diagnosed 
right knee arthritis is medically related 
to active military service, to include any 
complaints of right knee pain noted 
therein.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report. 

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for service 
connection for right knee arthritis.  If 
the veteran fails to report to the 
examination scheduled in connection with 
the claim, the RO shall apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claim, on the merits, in 
light of all pertinent evidence and legal 
authority.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied. The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).



